DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 11/20/2020. Currently, claims 1, 2 and 5-14 are pending in the application. Claims 3 and 4 are cancelled by Applicant. Claims 10-13 are withdrawn and not examined at this point. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 6 is sufficient to overcome the previous rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Milne does not teach the wrap of elastic material having a width W of at least 8 inches to 9 inches and the wrap of elastic material having a slot with a width W1 of 2 to 4 inches, the examiner respectfully disagrees. As detailed below, Milne teaches a wrap (blank of dress fabric 10) of elastic material (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material) extending a length L (length 11) of 7 feet to 10 feet (column 3, lines 49-52 teaches the length 11 of the blank of dress fabric 10 being “within a range from five feet to eleven feet,” which includes the claimed length of 7 feet to 10 feet; further, column 2, lines 12-13 teaches the length 11 of the blank of dress fabric 10 being “approximately eight feet,” which is included in the claimed length of 7 feet to 10 feet) from a first end (left end) to a second end (right end) with a width W (width 12) of at least 8 inches to 9 inches (column 2, lines 12-15 teaches the width 12 being approximately five feet, which is greater than the claimed 8-9 inches; column 3, lines 52-54 teaches the width 12 being “between four and five feet,” which is greater than the claimed 8-9 inches), the wrap (blank of dress fabric 10) having an open window or slot (opening 20) having a length (width 22) of 2 to 4 feet with a width W1 (length 21) of 2 to 4 inches (column 2, lines 15-26 teaches that the length and width of the opening .
In response to applicant's argument that that one would not use the apparatus of Milne in dire emergencies for bandaging, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In regards to claim 8, Applicant argues that the garments of the prior art are not disposable for one time use. In response, the examiner notes that Khapchik teaches the benefit of a disposable garment being that this element is known to eliminate user “worry about dry cleaning bills, proper storage, hanging, stains, smells, or ruined fabrics” (see [0016] of Khapchik).
In regards to claim 9, Applicant argues that it is not clear what motivation one or ordinary skill would have to construct the wrap of a braided fabric. In response, the examiner reiterates that it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the wrap being made of a braided fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin
Finally, Applicant argues that the amendment to claim 1 renders the rejection to claim 14 moot. This argument is not found persuasive, since claim 14 is an independent claim that does not depend upon or include the limitations of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the wrap of elastic material having “a width W of at least 8 inches to 9 inches.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches the wrap of elastic material having a “width W at least 8 inches preferably 9 inches” (see [0037] of 
Claims 1, 2 and 5-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the wrap of elastic material having a slot with “a width W1 of 2 to 4 inches.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s specification teaches the wrap of elastic material having a slot having a “width W1 of 2 inches” (see [0037] of the publication of the present application), there is no teaching in Applicant’s original specification that the slot can have a width of 2 to 4 inches, as claimed. Claims 2 and 5-19 depend on claim 1 and therefore, include the same error.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US 3,736,596) in view of Cansler (US 2,744,252).
In regards to claim 1, Milne teaches in Figure 1 a wrap (blank of dress fabric 10) of elastic material (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material) in a rectangular shape (Figure 1 shown the blank of dress fabric 10 having a rectangular shape; column 3, lines 44-45 teaches the blank of dress fabric 10 being “generally rectangular”) extending a length L (length 11) of 7 feet to 10 feet (column 3, lines 49-52 teaches the length 11 of the blank of dress fabric 10 being “within a range from five feet to eleven feet,” which includes the claimed length of 7 feet to 10 feet; further, column 2, lines 12-13 teaches the length 11 of the blank of dress fabric 10 being “approximately eight feet,” which is included in the claimed length of 7 feet to 10 feet) from a first end (left end) to a second end (right end) with a width W (width 12) of at least 8 inches to 9 inches (column 2, lines 12-15 teaches the width 12 being approximately five feet, which is greater than the claimed 8-9 inches; column 3, lines 52-54 teaches the width 12 being “between four and five feet,” which is greater than the claimed 8-9 inches), the wrap (blank of dress fabric 10) having an open window or slot (opening 20) having a length (width 22) of 2 to 4 feet with a width W1 (length 21) of 2 to 4 inches (column 2, lines 15-26 teaches that the length and width of the opening 20 can be varied “depending on the personal taste and size of the woman and the style of the dress” and requires that “the perimeter of the opening 20 is about eighty inches;” so, it is clear that Milne contemplated the width 22 of the opening 

However, Cansler teaches in Figure 3 and column 2, lines 9-12 an analogous device with the open window or slot (neck opening 26) being reinforced thicker around a perimeter of the window (column 2, lines 9-12 teaches that “the area adjacent the neck opening 26 is reinforced by a sheet of fibrous material 34”) relative to the wrap (cape 10); and wherein the wrap (cape 10) is only reinforced along the perimeter of the window (inasmuch as the sheet of fibrous material 34 that reinforces the neck opening 26 is the only reinforcing structure taught by Cansler).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the open window or slot of Milne to provide the open window or slot being reinforced thicker around a perimeter of the window relative to the wrap; and wherein the wrap is only reinforced along the perimeter of the window as taught by Cansler because this element is known to strengthen the perimeter of the open window or slot to prevent tearing thereof.
In regards to claim 2, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 that the wrap (blank of dress fabric 10) is configured to achieve a reduction of an injured ankle (blank of dress fabric 10 is capable of achieving a reduction of an injured ankle by applying compression thereto when wrapped around an 
In regards to claim 5, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 that the wrap (blank of dress fabric 10) is configured to be utilized for extremity fractures or dislocations to reduce an injury (blank of dress fabric 10 is capable of being applied to extremity fractures or dislocations to reduce an injury).
In regards to claim 6, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 that the wrap (blank of dress fabric 10) is configured to be used by maintaining a reduction moment on a syndesmotic injury of a syndesmosis or other injury (by applying compression thereto when wrapped around) until the syndesmosis or other injury is stabilized surgically with internal hardware (capable of being used until the syndesmosis or other injury is stabilized surgically with internal hardware). 
In regards to claim 7, Milne and Cansler teach the apparatus of claims 1 and 2. Milne teaches in Figure 1 and column 2, lines 24-27 that the wrap (blank of dress fabric 10) is made from elastic materials (column 2, lines 24-27 teaches the blank of dress fabric 10 being a “stretch-fiber type,” which is an elastic material) for circumferential injury reduction (by applying compression thereto when wrapped around) allowing the wrap (blank of dress fabric 10) to be used to impart a uniform reduction vector resulting in an anatomic reduction until definitive fixation is applied (capable of being used to (with the intention to) impart a uniform reduction vector resulting in an anatomic reduction until definitive fixation is applied).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milne (US 3,736,596), in view of Cansler (US 2,744,252) and further in view of Khapchik (US 2014/0259263).
In regards to claim 8, Milne and Cansler teach the apparatus of claim 1. Milne teaches in Figure 1 and the abstract that the wrap (blank of dress fabric 10) is configured for external use only (inasmuch as it is designed to be applied externally around a user’s anatomy), is single use (blank of dress fabric 10 is capable of being used only once).
Milne does not teach the wrap being disposable by standard hazardous waste laws and regulations.
However, Khapchik teaches in Figure 3, [0002-0003] and [0015-0016] an analogous device wits the wrap (dress 16) being disposable by standard hazardous waste laws and regulations (taught in [0003] and [0015] to be “disposable”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the wrap of Milne as modified by Cansler to be disposable by standard hazardous waste laws and regulations as taught by Khapchik because this element is known to eliminate user “worry about dry cleaning bills, proper storage, hanging, stains, smells, or ruined fabrics,” as Khapchik teaches in [0016].
In regards to claim 9, Milne, Cansler and Khapchik teach the apparatus of claims 1 and 8. Milne, Cansler and Khapchik does not teach that the wrap has a fabric made with braids. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to provide the wrap In re Leshin, 125 USPQ 416.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 8,535,256) in view of Goldstein (US 6,506,175).
In regards to claim 14, Taylor teaches in Figure 12 a wrap (split-strap 50) of elastic material (taught in column 4, lines 22-32 to be made of “elasticized” material) extending a length L (as shown in Figure 12) from a first end (free end of end section 52) to a second end (free end of end section 51) with a width (as shown in Figure 12), the wrap (split-strap 50) having an open window or slot (column 9, lines 45-50 teaches central region 53 including a “window”) positioned in an intermediate portion (central region 53) of the wrap (split-strap 50) spaced (as shown in Figure 12) from the first (free end of end section 52) and the second (free end of end section 51) ends, and wherein the improved syndesmosis reduction device (split-strap 50) requires no clamps or fasteners when used (inasmuch as “required” is defined to mean “to have need of;” https://www.dictionary.com/browse/require; the split-strap 50 does not need a fastener because it is taught in column 9, lines 21-23 to already include “releasable enclosure such as a very high-tension hook-type tab”).
Taylor does not teach the open window or slot being reinforced thicker around a perimeter relative to the wrap.
However, Goldstein teaches in Figure 1 and column 5, lines 42-50 an analogous device with the open window or slot (opening 22) being reinforced thicker (via 
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the open window or slot of Taylor to be reinforced thicker around a perimeter relative to the wrap as taught by Goldstein because this element is known to strengthen the perimeter of the open window or slot to prevent tearing thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/8/2021